Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4-5, filed 05/04/2022, with respect to claims 10-18 have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-9 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 10-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose nor render obvious the combinations set forth in claim 10.
In particular, for claim 10, the prior art of record does not disclose “the controller is set up and designed to determine the start of the release stroke of a clutch actuated by the clutch actuator from a comparison of the signal of the stroke sensor and the signal of the rotation angle sensor” in combination with other claims limitation. Gerhart discloses a controller but it would only control the rotation angle sensor of Gerhart and not the stroke sensors of Lin. Matsuo et al. (US 20190040939 A1) teaches two sensors (one rotation sensor 53 and one stroke sensor 55) could be interpreted as being compared, but any such comparison is not used to determine the start of the release stroke as only the stroke sensor 55 is used for this function. There is no apparent rationale for combining the prior arts to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        

/RICHARD W RIDLEY/           Supervisory Patent Examiner, Art Unit 3656